Seymour, C. J.
By the 23d section of the act for the assessment of taxes, the real estate of corporations “ over and above what ma.y be required and used by them for the transaction of their approximate business,” is made liable to taxation in the town where situated. This local tax operates generally as a double burden, but by the acts of 1868, chapter 68, railroad and horse railroad companies are relieved from that effect of the statute.
The only question for us to decide here is, whether the wharf and dock property of the defendants in the city of New Ilaven is, within the fair meaning of the statute, required and used by them in the transaction of their appropriate business.
The business of a company like that of the defendants necessarily varies in different years and at different seasons of the year. The company may provide such wharves and docks as will accommodate their business when most abundant and pressing. The mere fact that they do not use all their grounds and fill all their buildings at all times and under all circumstances, does not indicate that the grounds and buildings are over and above what is required “ for their appropriate business.” It is obvious from the report of the committee that the object of the defendants in obtaining the property in question was the accommodation of their own business, and that the property is required for that purpose. It is also most of it in fact used in the business of the defendants. The freight for their road is received at their docks and the freight from their road is sent from their docks.
But it is also true, as claimed by the plaintiff, that the *502property is not exclusively used in the business of the company as a railroad corporation. The docks are used to some extent by vessels with freight which is not to pass over the defendants’ road and in which the defendants have no interest, and in respect to such vessels the defendants charge wharfage as wharfingers; and the point is strongly insisted upon, that by reason of this use of the docks the property becomes taxable under the statute.
The extent to which the docks are thus used for purposes not immediately connected with the defendants’ railroad is not found. It is however to be inferred from the whole finding that the use is only at times when the docks are not needed for immediate use in railroad business, and is subordinate to that business. The finding however raises the question of law whether the property, in order to be exempt from local taxation under the statute, must be literally and exclusively devoted to the business of the railroad, and whether incidental and» occasional other and foreign uses subject it to the operation of the statute.
We think that if the property is designed for the appropriate business of the railroad company, and is primarily and mainly so used, it does not become subject to local taxation by reason of incidental and occasional use for other purposes. The words of the statute subject property not used by the company for its appropriate business. These docks are so used, but not exclusively so used. The statute does not in words nor in spirit require such exclusive use.
In regard however to one of the rooms it is found that it is ' used mainly for the storage of freight brought by the steamboats, of which the defendants are not owners, and that the defendants receive a rent from the steamboat company for the use of this room. It is true that the defendants occasionally use this apartment, but substantially it is rented. It is however rented to a steamboat company, which company, by an arrangement with the defendants, is doing a business which is within the chartered powers of the defendants ; that is, the defendants are exercising their chartered power in respect to steamboat business, not directly and immediately, but indi*503rectly, by means of the steamboat company as a sort of co-partner.
We doubt whether this use of the room is so foreign from the appropriate business of the defendants as to make the room taxable under the statute in question. We however have no occasion to decide that point, for the assessment is not upon this room, but upon the entire wharves and docks of the defendants ; and it is clear, we think, that neither the use of this room by the steamboat company, nor the occasional use of the wharves for freight in which the defendants are not interested, properly subjects the entire property to local taxation.
We therefore advise the Superior Court to render judgment for the defendants.
In this opinion the other judges concurred.